           Case 2:15-cr-00205-TLN-EFB Document 102 Filed 04/24/19 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00205-TLN-EFB
11
                                  Plaintiff,            GOVERNMENT’S CONSOLIDATED RESPONSE
12                                                      TO MOVANT’S MOTIONS RE: ATTORNEY-
                            v.                          CLIENT DISCLOSURE (ECF 100) AND STAY OF
13                                                      PROCEEDINGS (ECF 101)
     MATTHEW MULLER,
14
                                 Defendant.             COURT: Hon. Edmund F. Brennan
15

16

17          On April 17, 2019, Movant filed a Motion to Stay Proceedings for 90 Days. (ECF 101).

18 Specifically, Movant seeks a stay of the Court’s Order (ECF 91) directing to the United States: (1) to file

19 a response to Grounds 12(e) and 13 of Movant’s motion to vacate sentence (ECF 61); (2) to file an

20 opposition or statement of non-opposition to Movant’s motion to amend (ECF 75); and (3) the Court’s
21 Order directing Movant’s trial counsel to file a declaration in response to the motion to vacate sentence

22 (ECF 61). The United States does not oppose Movant’s request to stay these proceedings for 90 days

23 nor does the United States object to the proposed dates for responsive filings.

24          On April 17, 2019, Movant also filed a Notice of Movant’s Objection to Disclosure of Attorney-

25 Client Privileged Material/Motion to Hold Disclosures in Abeyance. (ECF 100). In habeas proceedings,

26 attorney-client privilege is waived as to all communications with an allegedly ineffective lawyer.

27 Wharton v. Calderon, 127 F.3d 1201, 1203 (9th Cir. 1997). Here, Movant claims at length that both his

28 trial counsel were ineffective, thus waiving any privilege in their communications with him.


      GOVERNMENT’S CONSOLIDATED RESPONSE                1
           Case 2:15-cr-00205-TLN-EFB Document 102 Filed 04/24/19 Page 2 of 3

 1 Furthermore, the magistrate recommended and the district judge ordered that one of Movant’s

 2 ineffective assistance of counsel claims warranted further consideration. (ECF 65 and ECF 91). Prior to

 3 the district judge’s order, Movant had the opportunity to object to the magistrate’s recommendations.

 4 Movant made no mention of any attorney-client disclosure concerns in his objection. (ECF 76).

 5 Movant’s present motion is tantamount to a motion for reconsideration of the district court’s order for

 6 which Movant cites no authority and which should ultimately be denied. However, in the interim, the

 7 United States has no objection to staying any attorney-client disclosures as requested by Movant.

 8

 9   Dated: April 24, 2019                                  MCGREGOR W. SCOTT
                                                            United States Attorney
10

11                                                   By: /s/ HEIKO P. COPPOLA
                                                         HEIKO P. COPPOLA
12                                                       Assistant United States Attorney
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S CONSOLIDATED RESPONSE                2
           Case 2:15-cr-00205-TLN-EFB Document 102 Filed 04/24/19 Page 3 of 3

 1                                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 3
     Attorney for the Eastern District of California and is a person of such age and discretion to be competent
 4
     to serve papers.
 5

 6          That on April 24, 2019, she served a copy of the Government’s Consolidated Response to

 7 Movant’s Motions Re: Attorney-Client Disclosure (Ecf 100) and Stay of Proceedings (Ecf 101) by

 8 placing said copy in a postpaid envelope addressed to the person hereinafter named, at the place and

 9 address stated below, which is the last known address, and by depositing said envelope and contents in

10 the united states mail at Sacramento, California.

11 Addressee:

12 Matthew D. Muller
   1684 Decoto Road, # 274
13 Union City, CA 94587

14
                                                       /s/ Carrie D. Quirk
15                                                     CARRIE D.QUIRK
                                                       Paralegal Specialist
16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S CONSOLIDATED RESPONSE                 3
